Citation Nr: 9918113	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-09 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

Active military service for the veteran from June 1957 to 
February 1960 has been reported.

This appeal arises from a December 1993 denial of waiver of 
loan guaranty indebtedness.

The veteran provided testimony before a traveling member of 
the Board of Veterans' Appeals (Board) sitting at Houston, 
Texas, in April 1999.


REMAND

The veteran submitted an application for home loan guaranty 
on the property in question, 8514 Carriage Creek Lane, 
Houston, Texas, in July 1977.

The first uncured default on the home loan was October 1, 
1987.  Property appraisal forms show that the veteran was 
still residing in the home in July 1988.  The house was 
scheduled for foreclosure sale in September 1988.  The 
veteran petitioned for Chapter 7 bankruptcy in September 
1988, and a December 1988 bankruptcy document shows the 
veteran's residence as 8514 Carriage Creek, Houston, Texas.  
A foreclosure sale was held in June 1989, and the house was 
sold to another party in October 1989.

The Board can find no records in the file between the sale of 
the house in October 1989, and the veteran's indebtedness 
waiver request in May 1993.  

A June 16, 1993 referral for waiver of indebtedness shows the 
original amount of the debt to be $13,599.18, with $800 
recovered, a principle balance of $12, 709.13, accrued 
interest of $1,060.62, and a total indebtedness of 
$13,769.77.  The veteran submitted a financial status report 
in August 1993.  At that time he reported working and 
receiving Social Security Administration (SSA) benefits, 
which would end in October 1993.

In hearing testimony before the RO, in May 1994, the veteran 
reported that his spouse experienced an aneurysm in April 
1978, and was fired from her job.  That his sons' lives were 
threatened in 1987; that they left the state of Texas; and 
that he took a lower paying job with his company in order to 
move to a different state, Transcript (T.) p. 2.  He reported 
that going out of state made it impossible for him to support 
two households.  He returned to Houston in September 1991, 
and in March 1992, he suffered kidney failure and went on 
disability from his company.  He indicated that he called the 
VA Debt Management Center in Saint Paul, and was told that in 
light of his circumstance they would grant a waiver, T. pp. 2 
and 3.  The veteran reported that when he offered to repay 
$6,000, his file could not be located, and they had put his 
father's Social Security number on the account, T. p. 3.  He 
also testified that he paid the VA one hundred dollars 
($100.00) a month until his kidneys failed, T. p. 8.  The 
veteran stated that his kidney disorder did not exist any 
longer, T. p. 10.

When the veteran provided testimony at the Travel Board 
hearing in April 1999, he stated that both he and his spouse 
were in receipt of SSA benefits, T. p. 5.  The veteran was 
asked to provide an update on his financial situation, and 
was provided with a financial status report form, which he 
said he would fill out and submit, T. pp. 10 and 11.  The 
Board cannot find any recent financial information on the 
veteran in file.  

There are several problems with this claim.  First of all, it 
is not clear how long the veteran lived in the house after 
the first uncured default in October 1987, whether he paid 
any rent during the time he occupied the house after the 
default, and when he moved to the State of Washington.  The 
December 1993 waiver decision makes no mention of any unjust 
enrichment on the part of the veteran in the creation of this 
debt.  It is also not clear what happened to the veteran's 
file in the period after the sale of the property in question 
in October 1989, and his waiver request in 1993.  Based on 
the veteran's testimony he paid the VA $100 a month for some 
months, prior to his kidney failure in September 1992, and 
while the 1993 waiver decision notes $800 recovered, the 
record is blank as to any payments made by the veteran.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In light of the large time gap in 
the file, the veteran's account of his file being missing and 
confused with his father's SSA number, no accounting for the 
amount of the debt, and the lack of any recent financial 
information from the veteran, the case in remanded for 
actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should 
explore the possibility of records for 
the veteran confused with those of his 
father, and the veteran should cooperated 
in this effort.

2.  The RO should contact the veteran and 
have him provide the exact date he 
vacated the property at 8514 Carriage 
Creek Lane, Houston, Texas, and the date 
he moved to the State of Washington.  If 
any rent was paid after the October 1987 
default date he should report the amount, 
period of time paid, and to whom it was 
paid.  Corroborative evidence would be 
appropriate.

3.  The RO should provide the veteran 
with a detailed explanation of the loan 
guaranty indebtedness, to include the 
calculation for the total indebtedness, 
and any monies paid on that debt by the 
veteran.  

4.  The veteran reports going off SSA 
benefits in 1993, and currently receiving 
SSA benefits.  He should provide a copy 
of his current award, along with medical 
evidence submitted in support of that 
claim, after 1993.

5.  The veteran should be provided an 
opportunity to submit an updated 
financial status report, to include VA 
Form 4-5655, and he should provide 
appropriate documentation concerning his 
debts.  The Board is especially 
interested in the monies his spouse 
receives from oil and gas leases, T. pp. 
6 and 7.

6.  Following completion of the above 
actions, the RO should review the 
evidence and determine whether the 
veteran's waiver may now be granted, 
wholly or in part.  If not, the veteran 
should be provided with an appropriate 
supplemental statement of the case on the 
issue of waiver, and validity of debt, if 
appropriate.  The veteran should be given 
an adequate opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









